DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third jitter cleaner must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-7, 9-10, 13-14, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Weissler et al. (US 2015/0014545 A1) further in view of Schultz et al. (US 2016/0103194 A1)

    PNG
    media_image1.png
    349
    779
    media_image1.png
    Greyscale
With respect to claims 1 and 16, Weissler discloses a system comprising (see Figures 1, 2 and 4); a reference clock source to output a reference electrical clock signal (see reference clock labeled by the examiner in Figure 4 or internal clock #64 in Figure 2 considered as the reference clock); an optical transmitter to generate a source optical signal based on the reference electrical clock signal (see optical transceiver in Figure 2); an optical medium optically-coupled to the optical transmitter to receive the source optical signal (see optical fiber #68 in Figure 2 or optical fiber as labeled in Figure 4 considered as an optical medium); an optical receiver optically-coupled to the optical medium to receive the source optical signal and to generate an electrical clock signal based on the source optical signal (see transceiver #66 in Figure 2 that transmits and receives); a jitter cleaner to receive the electrical clock signal (cleaner #74 in Figure 4) and to generate a jitter-cleaned electrical clock signal based on an average frequency of the electrical clock signal and a jitter of a magnetically-compatible jitter cleaner oscillator associated with the jitter cleaner (see paragraphs 0032-0035 and 0042); and a plurality of positron emission tomography scanner detectors to receive the jitter-cleaned electrical clock signal (see PET scanner detector modules #12-#26).  
Furthermore, Weissler discloses the claimed invention as stated above except for specifying the use of a radiofrequency-shielded cabin and the location of the components with respect to said cabin wherein the reference clock is disposed outside of the radiofrequency-shielded cabin, an optical transmitter disposed outside of the radiofrequency-shielded cabin; optical receiver optically-coupled to the optical medium disposed within the radiofrequency-
With respect to claims 2 and 17, Weissler discloses a waveguide wherein at least a portion of the optical media is disposed within the waveguide (see optical fiber #68 in Figure 2 or optical fiber as labeled in Figure 4 where an optical fiber is a known waveguide).  
With respect to claims 3 and 10, Weissler discloses the source optical signal is a baseband signal carried by the optical medium (see paragraphs 0028, 0032 and 0036).
With respect to claims 6, 13 and 19, Weissler discloses the jitter cleaner is to generate a jitter-cleaned electrical sync signal based on the average frequency of the electrical clock signal and the jitter of the magnetically-compatible jitter cleaner oscillator associated with the jitter cleaner, wherein the plurality of positron emission tomography scanner detectors are to receive the jitter-cleaned electrical sync signal (see paragraph 0032-0035 and 0042).  
With respect to claims 7 and 14, Weissler discloses a second jitter cleaner outside the radiofrequency-shielded cabin to receive the reference electrical clock signal and to generate a jitter-cleaned source electrical clock signal based on the average frequency of the reference electrical clock signal and a jitter of a second magnetically-compatible jitter cleaner oscillator associated with the second jitter cleaner, wherein the optical transmitter is to generate the source optical signal based on the jitter-cleaned source electrical clock signal (see Figure 4, second jitter cleaner #76).  
With respect to claim 9, Weissler discloses a method comprising: outputting a reference electrical clock signal from a reference clock source (see reference clock labeled by the examiner in Figure 4 or internal clock #64 in Figure 2 considered as the reference clock); generating a source optical signal based on the reference electrical clock signal; transmitting the source optical signal via optical media; generating an electrical clock signal based on the source optical signal (see optical transceiver in Figure 2 connecting with optical fiber #68 in Figure 2 or optical 
Furthermore, Weissler discloses the claimed invention as stated above except for specifying the use of a radiofrequency-shielded cabin and the location of the components with respect to said cabin wherein the reference clock is disposed outside of the radiofrequency-shielded cabin, an optical transmitter disposed outside of the radiofrequency-shielded cabin; optical receiver optically-coupled to the optical medium disposed within the radiofrequency-shielded cabin; a jitter cleaner disposed within the radiofrequency-shielded cabin; a plurality of positron emission tomography scanner detectors disposed within the radiofrequency-shielded cabin and to receive the jitter-cleaned electrical clock signal. However, Schultz discloses the use of a radiofrequency-shielded cabin (see Figure 4, RF shield #134) and the location of the components with respect to said cabin wherein the reference clock is disposed outside of the radiofrequency-shielded cabin (see Figure 1, circuitry outside PET device #70), optical receiver optically-coupled to the optical medium disposed within the radiofrequency-shielded cabin (see circuitry #138 in Figure 4); a jitter cleaner disposed within the radiofrequency-shielded cabin (see circuitry #138 in Figure 4); a plurality of positron emission tomography scanner detectors disposed within the radiofrequency-shielded cabin (see PET units #132 in Figure 4). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have an RF shield as taught by Schultz with Weissler’s PET modules for the purpose of shielding the . 

Claim 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Weissler et al. (US 2015/0014545 A1) and Schultz et al. (US 2016/0103194 A1) in further in view of Schmand et al. (US 2007/0102641 A).
With respect to claims 4, 11 and 18, Weissler discloses the claimed invention as stated above except for magnetic resonance imaging components disposed within the radiofrequency cabin. However Schmand discloses magnetic resonance imaging components disposed within a radiofrequency cabin (see paragraph 0027 disclosing a RF-shielded room hence surrounding the MR components like the RF coil). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have magnetic resonance imaging components disposed within a radiofrequency cabin as taught by Schmand with Weissler and Schultz’s imaging device for the purpose of isolating the MR component from the PET components to avoid interference between each other during operation of either system.   

Allowable Subject Matter
Claims 5, 8, 12, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art cited I the PTO 892 not relied upon discloses PET systems with different shields located in different positions. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866